Per Curiam.
The appellant was convicted in a non-jury case of assault with intent to murder and sentenced to four years in the penitentiary. The only question raised is the sufficiency of the evidence.
There was a sharp conflict in the testimony as to who began the shooting affray. Wilt’s story was that after an argument at the home of his next door neighbor, Hay, he returned home and was lying on his bed when Hay and his stepson came and shot up his house. He then returned their fire with his shotgun. The houses were about 140 yards apart in a wooded area. Hay, his wife, and his stepson testified that after the argument they evicted Wilt, who- threatened to kill them. Wilt returned and shot and wounded Hay and his stepson while they were standing on their porch. They armed themselves and returned the fire, forcing Wilt to return to his home.
The appellant argues that the testimony of the prosecuting witnesses is incredible. We do not agree. It is true that the police officer who investigated the case did not find any shotgun shells between the two houses, but he found pellets on the outside of the Hay residence, and other evidence that a shotgun had been fired from a point midway between the two houses. Wilt’s testimony was also impeached on one point by the testimony of a rebuttal witness. Hay and his stepson laid the complaint and exhibited their wounds on the night of the affray. We think there was sufficient evidence to support the verdict. Cf. German v. State, 231 Md. 111.

Judgment affirmed.